Title: To John Adams from Arnauld de Laporte, with a Contemporary Translation, 4 April 1779
From: Laporte, Arnauld de
To: Adams, John


      
       Monsieur
       a Brest le 4. avril 1779
      
      Monsieur Le Cte. D’orvilliers m’a renvoyé la lettre que vous lui avez ecrite au Sujet des Matelots Américains qui peuvent Se trouver à bord du Vaisseau le fier Rodrigue. Empressé d’aller au devant de tout cequi peut concerner le Service des Etats unis de L’Amérique, et particulierement de cequi peut être agréable à Votre Excellence, j’ai Sur le champ marqué au Capitaine du Vaisseau Le fier Rodrigue de rendre ces hommes à M. Landais. Ce capitaine dont l’Equipage est très foible m’a observé que ces matelots prétendus Bostoniens, qui au surplus ne Sont qu’au nombre de deux, faisoient partie de l’Equipage d’un corsaire de Bristol pris par une fregate du Roi conduit à Rochefort, que ces hommes avoient eté mis, comme les autres Matelots Anglois, en prison où il avoit eu la liberté de les prendre pour embarquer Sur Son Vaisseau, que le corsaire n’avoit point fait encore de prises, que ces deux hommes pris les armes à la main contre la france, et faisant partie de L’Equipage d’un Corsaire Anglois ne pouvoient être regardés que comme Anglois et n’etoient point dans le cas de joüir des priviléges des Sujets de la Republique des Etats unis.
      Malgré la legitimité de ces raisons peremptoires, j’aurois dans toute autre circonstance, passé outre; Si j’eusse fait remettre ces hommes à M. Landais; mais le Vaisseau le fier Rodrigue qui est mal armé, quoi que vaisseau de force ayant 56. canons montés, est dans le cas de partir après demain à la pointe dujour, j’aurois la plus grande peine à lui remplacer les hommes qu’il Seroit obligé de mettre à terre. D’ailleurs votre Excellence n’ignore pas que ce Vaisseau est, pour ainsi dire, au Service des Etats unis de l’amérique; ceux qu’il a rendus à ce continent ne sont pas vraisemblablement les derniers que le Congrés doit en attendre; Et S’il y retourne, il debarquera ces hommes Sans difficulté. J’ose me flatter, Monsieur, que votre Excellence voudra bien, sur ces considérations, trouver bon que Le Capitaine montant les garde sur son vaisseau le fier Rodrigue. Je la supplie d’ailleurs de me faire connoître ce qu’elle pourra desirer de moi, je m’y partirai avec l’empressement que j’aurai dans toutes les occasions de prouver la parfaite considération avec laquelle je suis Monsieur de votre Excellence Le très humble et très obeïssant serviteur,
      
       Laporte
      
     